 390DECISIONS OF NATIONAL LABOR RELATIONS BOARDE. I. DU PONT DE NEMOURSAND COMPANYandBU FALORAYON WORK-ERS INDEPENDENTUNION.Case No. 3-CA-436.May29,1952Decision and OrdertOn December 11, 1951, Trial Examiner C. M. Whittemore issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent had unlawfully refused to bargain collectively andwas refusing to bargain collectively in violation of Section8 (a) (5)and (1) of the Act, and recommending that itceaseand desist there-from and take certain affirmative action, as set forth in the copy ofthe Intermediate Report attached hereto.Thereafter, the Respondentfiled exceptions to the Intermediate Report and a supporting brief.The Board 1 has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter=mediate Report, the exceptions and brief, and the entire record inthe case,2 and finds merit in the Respondent's exceptions.Because ofour complete disagreement with the TrialExaminer, ashereinafterset forth, we make our own findings of fact, conclusions of law, andorder.The facts giving rise to this proceeding are substantiallyas follows :Within a fenced-in area inTonawanda, New York, the Respondentoperates under separate managers, 3 plants which may be designatedas the Rayon Division, the Cellophane Division, and the SpongeDivision.In general, each plant manufactures the type of productindicated by its name.The Respondent has separate contracts with3 independent unions, which may be designated as the Rayon Union,the Cellophane Union, and the Sponge Union, covering each of these3 plants, respectively.It is the Rayon Union which has filed thecharges in thiscase,claiming that the Respondent has refused tobargain with the Rayon Union with respect to certain maintenanceworkers in the Rayon Division unit.On June 10, 1944, the Board's Regional Director for the' ThirdRegion, pursuant to the terms of an agreement for consentelection,found and determined that the Rayon Union "is the exclusive,repre-sentative of all the employees" in the following unit : "All hourly paidemployees of the Rayon Division ..." with certainspecifiedexclusions.3IPursuant to the provisions of Section 3 (b) of the NationalLabor RelationsAct, theBoard has delegated its powers in connection with thiscase to a three-member panel[Chairman Herzog and Members Styles and Peterson].z The Respondent's requestfor oral argument is herebydenied,as the record, includingthe exceptions and brief, adequately presentthe issuesand the positions of theparties.8 The TrialExaminerfound that thisunit was limitedto theemployees on the Rayon99 NLRB No. 70. 1 E. I. nu PONT us NEMOURS AND COMPANY391Since this certification, the Respondent has entered into a series ofcontracts with the Rayon Union covering the Rayon Division, the mostrecent being dated February 14, 1951, and running for at least 2 years.This contract covers the following described unit : "... all hourlywage roll employees of the Rayon Division ..." with specifiedexclusions.The charges in this case were occasioned by the transfer of 57maintenance workers from the payroll of the Rayon Division to thepayrolls of the Cellophane Division and Sponge Division, respectively,in May and June 1951. Before May and June 1951, the maintenancework for the Cellophane Division and for the Sponge Division, aswell as that for the Rayon Division, was performed by maintenanceemployees all carried on the payroll of the Rayon Division. By book-keeping entries, the Cellophane Division and the Sponge Division pur-chased this service, as well as others, from the Rayon Division. Be-fore the transfers, referred to above, in May and June 1951, theRespondent and the Rayon Union treated all these maintenance work-ers, including those physically working in the Cellophane Divisionand in the Sponge Division, as being within the Rayon Division unit,and the Respondent bargained with the Rayon Union for all thesemaintenance workers.In April 1950 the Respondent reorganized its administrative andsupervisory structure.Under that which existed before April 1950the Rayon Division, the Cellophane Division, and the Sponge Divisionwere a part of the Respondent's Rayon department. In April 1950 anew department, the film department, was created and the CellophaneDivision and the Sponge Division were made part of the film de-partment.Thereafter, in 1950, the Respondent notified the Rayon'Union that the Respondent planned to transfer maintenance workersfrom the Rayon Division payroll to the payrolls of the CellophaneDivision and the Sponge Division and that the Respondent wouldnot, after the transfers, recognize the Rayon Union as the representa-tive of such transferred employees.The Rayon Union protested, butthe Respondent rejected the protest.Effective on May 21, 1951, the Respondent transferred 21 main-tenance employees from the payroll of the Rayon Division to the pay-roll of the Sponge Division; and, effective on June 18, 1951, theRespondent transferred 36 maintenance employees from the payrollof the Rayon Division to the payroll of the Cellophane Division. Inaddition to these transfers, the Respondent transferred the immediatesupervisors of the transferred maintenance workers to the payrollsDivision payrollforthe periodending April 2, 1944.In this, he was in error,as we here-inafter point out. 392DECISIONS OF NATIONAL LABOR RELATIONS BOARDafter, the transferred maintenance workers continued to do the samework as theretofore and had the same immediate supervision.How-ever, as indicated, the transfers resulted in a change in payroll status,and there was a change with respect to top-level supervision. In otherwords, the transferred employees ceased to be on the payroll of theRayon Division; they assumed status as payroll employees of theSponge Division or of the Cellophane Division,,depending on wherethey physically worked, and'became subject to the exclusive manage-rial control of the Sponge Division or of the Cellophane Division, asthe case may be.At the hearing, the General Counsel conceded that the Respondentwas motivated by economic considerations in making the transfers,and that the transfers in themselves were not proscribed by the Act.After the transfers, the Respondent bargained with the SpongeUnion and the Cellophane Union for the respective transferees anddeclined to continue bargaining with the Rayon Union with respectto these 57 transferred maintenance employees.ConclusionsOn the basis of substantially the foregoing facts, the Trial Examinerfound that the Respondent unlawfully refused to bargain with theRayon Union.The Trial Examiner found; albeit erroneously as set forth below,that the Rayon Division unit, as determined by the Regional Directorin June 1944, was limited to the employees on the payroll of the RayonDivision for the period ending on April 2, 1944. The Trial Examiner.reasoned that, just as in the case of that determination, the Respondentand the Rayon Union in their series of contracts, although not soexpressly stated therein, intended to establish a unit of those em-ployees who were on the payroll of the Rayon Divisionat the timeeach contract was executed;that the parties intended that the cur-rent contract, dated February 14, 1951, at the time of its executioncovered, and during its term, would continue to cover, all productionand maintenance hourly paid employees on the payroll of the RayonDivision on February 14, 1951; and that the 57 employees involvedhere, who were on that payroll, were not transferred outside this unitbecause, as the Trial Examiner stated, "Their jobs changed in nosingle respect; their names were simply shifted from one accountbook to another of the same employer."The Trial Examiner con-cluded that, by the transfers, the Respondent deprived the 57employees of their rights under the current contract of the RayonUnion' and of their right of free choice of their own bargainingrepresentative. E. I. DUPONTDENEMOURS AND COMPANY393We do not agree. Contrary to the Trial Examiner's finding, theunit certified by the Regional Director was not limited to those em-ployees who were on the payroll of the Rayon Division for the periodending onApril 2, 1944.The April 2 date was the date specified inthe- agreement for consent election, governing the eligibility of em-ployees to vote in the- election.Nothing in the agreement for consentelection or the Regional Director's determination limited the scopeof the unit to employees on the payroll for the period ending on April2, 1944, or any other payroll period.Moreover, there is no evidencethat the Respondent or the Rayon Union intended by theirseries ofcontracts to describe therein a unit limited to those employees whowere on the payroll at the time of execution of each contract, or tofreeze the unit described therein so as to preclude, during their re-spective terms, the transfer of employees in the unit at the time ofexecution of each contract to jobs outside the unit.As the Respond-ent urges, so to construe the Regional Director's determination or theunit description in the series of contracts would lead to artificial re-sults.Indeed, the current contract between the Respondent and theRayon Union expressly contemplates the transfer of employees withinthe unit to jobs outside the unit .4Thus, we conclude that the currentcontract between the parties did not preclude the transfer of thosewithin the unit at the time of execution of the contract to jobs outsidethe unit.The crucial question here is whether the Respondent effectivelytransferred the 57 maintenance workers to jobs outside the RayonDivision bargaining unit.We disagree with the TrialExaminer'sconclusion that there was no transfer in any "actual or realsense" orthat the transfers represented no more than a paper transaction.Whiler it is true that the work of the 57 maintenance employees re-mained the same,and that they were still employees of thesame em-ployer, working under the same immediate supervisors after the trans-fer, these employees have ceased to be on the payroll of the RayonDivisionand areno longer subject to the supervision or control ofthe Rayon Division managerial hierarchy.Thus we conclude thatthese 57 maintenance workers were not, after the transfer, employeesof the Rayon Division.As they were no longer employees of theRayon Division, they ceased to be within the Rayon Division bargain-ing unit, and the Respondent was under no duty to bargain with theRayon Union with respect to the transferred 57 employees.The al-4 Sec. 5of Art. VI of that contract provides :Individuals who may be or have been transferred or promoted from jobs within thescopeof this bargaining unit to jobs outside the scope of this bargaining unit may bereturned to or placed in the bargaining unit with full seniority credit for time spentoutside this bargaining unit. 394DECISIONS OF NATIONAL LABOR RELATIONS BOARDleged loss of contract rights and the alleged loss of the right to afree,choice of bargaining representatives,relied on,by the Trial Exam-iner as grounds for his ultimate determination,are normal concomi-tants of alegitimatetransfer of employees from a bargaining unit to,jobs outside the unit, as was the case here.Accordingly,we shalldismissthe complaint.OrderUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National Labor-Relations Board hereby orders that the complaint herein against the-Respondent, E. I. du Pont de Nemours and Company, Buffalo, NewYork, be, and it hereby is, dismissed.Intermediate ReportSTATEMENT OF THE CASEUpon a charge duly filed by Buffalo Rayon Workers Independent Union, herein.called- the Rayon Union, the General Counsel of the National Labor RelationsBoard, by the Regional Director of the Third Region, (Buffalo, New York)issued his complaint dated October 9, 1951, against E. I. du Pont de Nemoursand Company, herein called the Respondent, alleging that the Respondent hadengaged in and was engaging in unfair labor practices affecting commerce withinthe meaning of Section 8 (a) (1) and (5) and Section 2 (6) and (7) of the-National Labor Relations Act, as amended, 61 Stat. 136, herein called the, Act.A copy of the charge was duly served upon the Respondent ; copies of the com-plaint and notice of hearing thereon were served upon the Respondent, the RayonUnion, Buffalo Yerkes Cellophane Union, herein called Cellophane Union, anddu Pont Cel-O-Seal and Sponge Workers Independent Union, herein called Sponge-Union.As to unfair labor practices the complaint alleges, in substance, that' sinceMay 1951, the Respondent has refused to bargain collectively with the RayonUnion as the exclusive bargaining representative of its employees in an appro-priate unit, and thereby has interfered with, restrained, and coerced its em-ployees in the exercise of rights guaranteed by Section 7 of the Act.Thereafter the Respondent filed an answer in which it denied having engagedin unfair labor practices and set forth certain affirmative allegations.Pursuant to notice a hearing was held in Buffalo, New York, on November 6and 7, 1951, before the undersigned Trial Examiner.Upon motion,counsel forthe Cellophane and Sponge Unions was permitted to intervene. All parties wererepresented at and participated in the hearing where full opportunity wasafforded them to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing upon the issues.Motions made at the conclusion of thehearing to dismiss the complaint, upon which rulingwas then reserved, aredisposed of by the findings, conclusions, and recommendations below.Oppor-tunity for oral argument was afforded but waived by,all parties.Briefs have-been received from General Counsel and the Respondent.Upon the entire record in the case, and from his observation of the witnesses,.the Trial Examiner makes the following: E. I. Du PONT DE NEMOURS AND COMPANYFINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENT395B.J. du Pont de Nemours and Company is a Delaware corporation, having itsprincipal office in Wilmington, Delaware.This proceeding involves only itsthree plants located in Tonawanda, New York. During 1950 each of theseplants purchased raw materials valued I at more than $1,000,000, of which 75percent was shipped to Tonawanda from points outside the State of New York.During the same, year finished products from each plant, valued at more than$750,000, were shipped from Tonawanda to points outside the State of New York.II.THE LABOR ORGANIZATIONS INVOLVEDBuffalo Rayon Workers Independent Union, Buffalo Yerkes Cellophane Union,and du PontCel-O-Seal andSponge WorkersIndependent Union are labor organi-zations admitting to membership employeesof theRespondent at its Tonawandaplants- .III.THE UNFAIR LABOR PRACTICESA. The events and issuesMost facts of the case are not in dispute.In brief, within a single, enclosed area at Tonawanda,New York,known asthe Yerkes Works or Yerkes Location,the Respondent operates plants producing,inlseparate'buildings: (1) rayon,(2) cellophane and polythene,and (3)"Cel-O-Seal" and sponge products.Althoughall are owned and operated by the sameRespondent Company, for business purposes different payrolls are maintainedfor the different production groups or divisions,and for collective'bargainingpurposes production employees in the three groups have been and are repre-sented by three different independent labor organizations.UntilMay 1951,however,maintenance employees generally and for all three divisions werecarried on the Rayon payroll and over a long period of years had been repre-sented by the Rayon Union.That is to say, although before May 1951,maintenance employees had beenregularly engaged in maintenance work in both the cellophane and the "Cel-O-Seal" or sponge buildings, as well as at the rayon works, for many years allSuch workers had been carried on the rayon payroll. For bookkeeping pur-poses(since ownership was the same)itappears that the Rayon Divisioncharged the other divisions for maintenance work performed in their respectivebuildings.Sometime before May the company rearranged its departmental organiza-tion setup with a consequence that certain divisional changes at top levels weremade at the Tonawanda plants. Insofar as such rearrangement is materialto these proceedings,the effect at the Yerkes Works was to give top managementat the cellophane and sponge plants supervision and responsibility over themaintenance workers in their respective divisions.Following this reorganiza-tion,on May 21, 21 maintenance workers who until then had been on the Rayonpayroll were placed upon the Sponge payroll ; and on June 18, 36 maintenanceworkers until then on the Rayon payroll were placed on the Cellophane payroll.The Respondent concedes that the so-called"transfers"were actually only a"bookkeeping"transaction,in that neither the work of the individuals nor theirimmediate supervision was altered.General Counsel concedes that the transac-tion was occasioned by perfectly legitimate reasons. 396 , DECISIONS OF NATIONAL LABOR RELATIONS BOARDAlthough for management the "transfers" were merely a bookkeeping con-venience for the employees' concerned, a material change was effected in theircollective bargaining relationship with the Employer.For collective bargainingpurposes the Employer in effect and unilaterally transferred these employees outof the rayon unit and into either the cellophane or sponge units.These em-ployees ceased to be represented, on the dates of. the bookkeeping transactions,by the collective' bargaining agent of their own choosing-a choice re& gnlzedby the Respondent in the contract of February 14, and were effectively placed bythe Employer under a representation agent they had not selected.Moreover, notonly the 57 employees whose names were transferred to other payrolls, butallmaintenance workers at the Yerkes plant lost certain real and material rightswhich theretofore had been theirs under the contract. In bidding for vacancies,for example, maintenance employees may now bid only for jobs in one, insteadof in all three plants.From this situation the single major issue stems : whether the employer waslegally privileged to deprive these 57 maintenance workers of their rights underthe contract during its existence, a period of 2 years from February 14, 1951.B. Contentions and conclusionsThe current agreement between the Respondent and the Rayon Union definesthe unit tobe recognizedas follows:The unit of employees represented by the Union shall be all hourly wageroll employes of the Rayon Division at the Plant, excludinglead-burners, allsalary roll employes, office and clerical employes, guards, nurses, telephoneoperators, and all employes working under the direction of the TechnicalSuperintendent, and further excluding all supervisory employes with au-thority to hire, discharge, promote, transfer or otherwiseeffect changes inthe status of employes or effectively recommend such action.General Counsel claims that the unit described in the complaint is preciselythe same as that set forth in the contract and quoted above. General Counsel,however, used several hundred words to describe that unit, setting out each clas-sification of employees which was on the February 14 payroll. It appears to beunnecessary to quote here General Counsel's allegation, as to the unit,since heavefs-that he`intended-to describe the same unit but in different words.As not infrequently, happens, it seems that here the use of words has hindered,and not helped, the meeting of minds of opposing counsel.Contractual relations between the Respondent and the Rayon Unionfirst beganafter, and as a result of, a Board-conducted election in 1944 (Case No. 3-R-764),at which time the appropriate unit was found to be, insofar as relevant here :All hourly paid employees of the Rayon Division of the Company's RayonDepartment at Buffalo, New York . . . who appeared on the Employer'spay roll for the periodendingApril 2, 1944... .The first agreement between the Rayon Union and the Respondent, in its rec-ognition clause, refers to and cites the Board's certification and the unit there setforth, except that it does not include the date "April 2, 1944." The reasonableconstruction of that first contract, and of subsequent contracts, both as to intentand practice, is that the parties considered them to cover employeeson the pay-rollat the time each was executed,just as the Board election covered theemployees on the payrollas of a specificdate shortly before theelection.It istherefore reasonable to believe that both parties considered that thecurrentagreement,at the timeof itsexecutioncoveredand, during its existence would aE. I. DU PONT DE NEMOURS AND COMPANY397continue to cover, the production and maintenance hourly paid employees on theRayon payroll of February 14, 1951. In fact, the printed agreement itself stateson its cover : "Production and Maintenance Units."The Trial Examiner therefore concludes and finds, in the interest of brevityand clarity, without altering the substantive terms either of the complaint or thecontract, that the appropriate unit consists of :All hourly paid production and maintenance employees of the RayonDivision at the Yerkes Plant, as of February 14, 1951, excluding lead-bnrners,, all, salary roll employees,- office and clerical- employees, guards,nurses, telephone operators, and all employees working under the directionof the Technical Superintendent, and further excluding all supervisoryemployees within the meaning of the Act.From the evidence the Trial Examiner further finds that on February 14, 1951,the Rayon Union represented a majority of the employees in the above-describedunit, and that at all times since that date the Rayon Union has been and is nowthe exclusive representative of all employees in said unit for the purposes ofcollective bargaining in respect to wages, hours of employment, or other condi-tions of employment.At the hearing and in its brief the Respondent contended that the contractitself permitstransferof employees from this unit to another. The Trial Exam-iner considers that such provisions are immaterial.Employees here werenottransferred"to other jobs outside the bargaining unit" in any actual or real—sense.,Tl1eir jobs changed in no single respect;'their names *ere simply shiftedfrom one account book to another of the same Employer.In summary, it is found that to accommodate its own convenience the Respond-ent has actually deprived its maintenance employees of rights not only encom-passed by the contract of February 14, 1951, but also of rights guaranteed themby Section 7 of the Act-choice of their own collective bargaining agent. By thisaction the Respondent has refused to bargain with the Rayon Union as theexclusive bargaining agent of its employees in the above-described appropriateunit.Specifically it is found that the Respondent refused to bargain on May 21and June 18, and at all times thereafter.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in Section III, above, occurring inconnection with the operations of the Respondent described in Section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in unfair labor practices, theTrial Examiner will recommend that it cease and desist therefrom and takecertain affirmative action to effectuate the policies of the Act.It has been found that the Respondent has refused to bargain collectively withthe Rayon Union as the exclusive representative of all employees in an appro-priate unit. It will therefore be recommended that the Respondent cease anddesist therefrom and, also, that it bargain collectively with the Rayon Union withrespect to wages, hours, and other terms and conditions of employment, for allemployees in the appropriate unit.Upon the basis of the foregoing findings of fact, and upon the entire recordin the case, the Trial Examiner makes the following : 398DECISIONS OF NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAW1.Buffalo Rayon Workers Independent Union, Buffalo Yerkes CellophaneUnion, and du Pont Cel-O-Seal and Sponge Workers Independent Union arelabor organizations within the meaning of Section 2 (5) of the Act.'2.All hourly paid production and maintenance employees of the Respondent'sRayon Division at the Yerkes plant, as of February 14, 1951, excluding' lead!burners, all salary roll employees, office and clerical employees, guards,nurses, telephone operators, and all employees working under the direction ofthe technical superintendent, and further excluding all supervisory employeeswithin the meaning of the Act, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (h) of the Act.,3.Buffalo Rayon Workers Independent Union was, on February 14,vv1951,and at all times since has been the exclusive representative within the mean-ing of Section 9 (a) of the Act of all employees in the aforesaid unit for thepurposes of collective bargaining.4.By refusing to bargain collectively with Buffalo Rayon Workers Inde-pendent Union as the exclusive bargaining representative of the employees inthe appropriate unit, the Respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8 (a) (5) of the Act.5.By said acts the Respondent has interfered with, restrained, and coercedits employees in the exercise of rights guaranteed in Section 7 of the Act, therebyengaging in unfair labor practices within the meaning of Section 8 (a) '(1) ofthe Act.6.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication in this volume.]Appendix ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT in any manner interfere with the efforts of BUFFALO RAYONWORKERSINDEPENDENT UNION to bargain collectively with us.All ouremployees are free to become or remain members of thisunion,,or anyother labor organization.WE WILL BARGAIN collectively upon request with the above-named unionas the exclusive representative of all employees in the bargaining unit de-scribed herein with respect to rates of pay, hours of employment, or otherconditions of employment. The bargaining unit is :All hourly paid production and maintenance employees of the RayonDivision at the Yerkes plant, as of February 14, 1951, excluding, lead-burners, all salary roll employees, office and clerical employees, guards,nurses,telephone operators, and all employees working under thedirection of the technical superintendent, and further excluding allsupervisory employees within the meaning of the Act.;E. I. DU PONT DE NEMOURS AND COMPANY,Employer.By ------------------------------------------(Representative)(Title)Dated -------------------- TRAFFORD COACH LINES399This notice must remain posted for 60 days from the date hereof, and must nothe altered,defaced, or covered by any other material.ANTHONY C. MARKITELL AND JOHN H. DENT, PARTNERS, D/B/ATRAFFORD COACH LINES, AND TRAFFORD COACH LINESandAMALGAM-ATED ASSOCIATION OF STREET, ELECTRIC RAILWAY AND MOTOR COACHEMPLOYEES OF AMERICA, DIVISION 1214.CaseNo. 6-CA-281.May 29,1952Supplemental Decision and OrderOn January 3, 1952, the Board issued a Decision and Order in theabove-entitled proceeding, finding, among other things, that the evi-dence was insufficient to support the complaint allegation that the dis-^charge of employee DiRito constituted a violation of Section 8 (a)(3) of the Act.'On March 3, 1952, the General Counsel filed a mo-tion for reconsideration, requesting the Board to reconsider its deci-sion and to find a violation as to DiRito.None of the other partiesfiled any documents in response to the motion.The Board has con-sidered the motion and, after reevaluating the entire record, makesthe following finding and conclusion respecting DiRito.The General Counsel's motion is based on the ground that the Boardhas accorded insufficient weight to the evidence pointing to illegalmotivation in the discharge of this employee.The General Counselargues particularly the persuasiveness of an affidavit, received inevidence, given by Markitell to the Board agent who investigated thecharge before issuance of the complaint.When all four of the em-ployees involved in this case-Cole, Taylor, Hopkins, and DiRito-were discharged, Markitell was the owner of the bus company forwhich they worked, and was himself named as a party Respondent.'In our original decision we found that Cole, Taylor, and Hopkinswere discharged because of their persistent activities on behalf of theUnion generally.As it was clear that their grievance committee pro-test on behalf of William Miller on September 27 was the provocativeincident giving rise to Markitell's ire, we did not adopt the TrialExaminer's specific finding that they were discharged for the addi-tional reason that they had engaged in a short-lived strike 3 weeksearlier.Our doubt as to the sufficiency of the evidence supporting thecomplaint allegation respecting DiRito stemmed from the fact thathe was in the hospital, and therefore did not participate in the griev-ance protest when the group was discharged.We were hesitant to297 NLRB 938.6 As set forth in detail in'the Intermediate Report, in the affidavit in question Markitellstated that all four employees were discharged because they wereresponsiblefor a strikeon September5 and, 6, 1949.99 NLRB No.69." " "